Title: To George Washington from Brigadier General William Maxwell, 25 December 1778
From: Maxwell, William
To: Washington, George


  
    Sir
    Elizth Town [N.J.] 25th Decmr 1778
  
  Your Excellencys favour of the 21st with my Instructions came safe to hand. I shall make it my Studdy to act agreeable to them. I find it is your wish that the intercourse between the enemy and us may be as small as possable, yet you say I may permit as many of the Inhabitants to pass with in the Enemys Lines, as have written Licences from the Congress, the Governors, or Legislative Authoritys. I am well ashured  
    
    
    
    your Excellency has no Idea of what numbers the Legislative authority of Pennsylvania has sent in to the enemy; (and a great many of them to return again) on trifling occasions; had they been properly sorted with a Man to each woman it would have made a good settlemen for a new Collony. The other partys mentoned have been very moderate in their sending. I have delivered Hatfield & the others to the Civil Authority.
I have inclosed the last New York paper I had I have tolerable good authority that a Packet arived within the Hook the 22d and the Mail was immediately sent up I am your Excellencys Most Obedt Humble Servt

  Wm Maxwell

